UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


RICKY LEE PIMIENTA,                             §
                                                §
                Petitioner,                     §
                                                §
versus                                          §   CIVIL ACTION NO. 1:18-CV-149
                                                §
WARDEN WATSON,                                  §
                                                §
                Respondent.                     §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Ricky Lee Pimienta, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin,

United States Magistrate Judge, for consideration pursuant to applicable laws and orders of this

court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the petition be denied.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed.

                                            ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered

denying the
          . petition.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.

          SIGNED at Plano, Texas, this 13th day of May, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
